DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/05/21 has been entered in the case. Claims 1-4, 7-15, 19-20 are pending for examination and claims 5-6, 16-17 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-15, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the original specification supports that the outlets radially extending from the lumen of the catheter.  The Fig. 1 shows that the outlets 32 are generic apertures, but does not show that the outlets 32 radially extending from the lumen of the catheter, as required in claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paganon (US 7,985,207) in view of Brierley (US 6,004,302), Fenton, Jr (US 5,224,938) and Haarala et al. (US 6,192,352).
Regarding claim 1, Paganon discloses a device for delivery of a substance comprising: 
a reservoir 3 configured for holding an amount of a substance in an inner chamber 3A defined by an outer wall (flexible membrane 7 alone; or a combination of two flexible membranes 6 & 7 defined as an outer wall) of the reservoir 3; 
a catheter 2 defining a lumen extending there-through for delivering the substance, 
wherein the reservoir 3 includes a large diaphragm 7 configured for moving the substance from the reservoir through the catheter 7 and (out of the outlet, as modified by Fenton, Jr below) 
Paganon does not disclose that: a) wherein the catheter comprises anchors for holding the catheter in place; b) the catheter includes a valve system with outlets radially extending from the lumen and a closed end wherein the catheter is configured such that fluid can exit the outlets but not flow back into the outlets and into the catheter; c) a stylet configured to extend from a proximal end of the reservoir to a distal end of the catheter; d) a small diaphragm positioned at the proximal end of the reservoir and configured for delivery of substances to the reservoir and for insertion and removal of the stylet.  

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Paganon with including anchors located at outside of the cannula/catheter body, as taught by Brierley, in order to be easily inserted and to retain the catheter in position during the surgical procedure. 
Fenton discloses a catheter device, in Figs. 3A-3B comprising: a valve system 12 with outlet 30 radially extending from lumen 20 and a closed end wherein the catheter is configured such that fluid can exit the outlet but not flow back into the outlet and into the catheter.  Although Fenton shows only one outlet 30 in the catheter, however, a person skilled in the art would recognize that there are more than one outlets 30 can be provided in the catheter, as considered duplication parts involves only routine skill in the art, and for the purpose of increasing delivery rate into a target region. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Paganon with including a valve system with outlet(s) radially extending from the lumen and a closed end, as taught by Fenton, in order to prevent the fluid flow back into the outlet and into the catheter. 
As mentioned above, a person skilled in the art would recognize that there are multiple outlets can be provided in the catheter.  Thus, Paganon in view of Fenton comprising: a valve system with outlets radially extending from lumen and a closed end wherein the catheter is configured such that fluid can exit the outlet but not flow back into the outlet and into the catheter.
Haarala discloses an implantable access port comprising: a reservoir 17, a catheter 12, a stylet 21 (Fig. 6) or 145 (Fig. 27) configured to extend from a proximal end of the reservoir (via a septum/refill port 20/154 to a distal end of the catheter (e.g. the distal end of the guidewire 21, with the access port/catheter assembly slipped over it, then inserted into the patient and advanced to the desired location, col. 4, lines 60-65); a small diaphragm 20 positioned at the proximal end of the reservoir 17 and configured for delivery of substances to the reservoir and for insertion and removal of the stylet 21.  

It is noted that Paganon in view of Haarala including a small diaphragm being located at the proximal end (at right end side is near V’ & W’ axis, opposites side with element 3B, near V’ & W’ axis in Fig. 1 in Haarala).
Regarding claim 2, Paganon in view of Brierley, Fenton and Haarala disclose all claimed subject matter as described in claim 1 above.  Brierfly discloses that wherein the catheter further comprises a decrease in diameter (at distal tip region from 14 to 16 regions) between a proximal end and the distal end, Fig. 1.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Paganon in view of Brierley, Fenton and Haarala with including a decrease in diameter between a proximal end and the distal end, as taught by Brierley, in order to allow for easier insertion into a target region.  
Regarding claims 3-4, Paganon in view of Brierley, Fenton and Haarala disclose all claimed subject matter as described in claim 1 above.  Brierley (or Paganon in view of Brierley, Fenton and Haarala device) discloses the anchors are placed in a pattern, see Figs. 3-4.  It would have been an obvious matter of design choice to obtain anchors in randomly (or in any pattern) over a surface of the catheter, since applicant has not disclosed that an arrangement in randomly or in pattern solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any arrangement of anchors on the catheter described in prior art.
Regarding claims 9-11, Paganon in view of Brierley, Fenton and Haarala disclose all claimed subject matter as described in claim 1 above.  Paganon also discloses that the device designed to be implanted under the skin of a human or animal patient, col. 1, lines 14-15.  Therefore, the Paganon in view of Brierley, Fenton and Haarala device is being configured for use in an animal model, a small animal model or in a mouse.  
Regarding claim 12, Paganon discloses a device for delivery of a substance comprising: 
a reservoir 3 configured for holding an amount of a substance in an inner chamber 3A defined by an outer wall (flexible membrane 7 alone or a combination of two flexible membranes 6 & 7 defined as an outer wall) of the reservoir 3; 
a catheter 2 defining a lumen extending there-through for delivering the substance, 
wherein the reservoir 3 includes a large diaphragm 7 configured for moving the substance from the reservoir through the catheter 7 and (out of the outlet, as modified by Fenton, Jr below). 
Paganon does not disclose that: a) the catheter includes a closed end and a valve system with outlets radially extending from the lumen such that fluid can exit the outlets but not flow back into the outlets and into the catheter; b) a small diaphragm positioned at the proximal end of the reservoir and configured for delivery of substances to the reservoir; c) anchors configured for holding the catheter in place. 
Fenton discloses a catheter device, in Figs. 3A-3B comprising: a valve system 12 with outlet 30 radially extending from lumen 20 and a closed end wherein the catheter is configured such that fluid can exit the outlet but not flow back into the outlet and into the catheter.  Although Fenton shows only one outlet 30 in the catheter, however, a person skilled in the art would recognize that there are more than one outlets 30 can be provided in the catheter, as considered duplication parts involves only routine skill in the art, and for the purpose of increasing delivery rate into a target region. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Paganon with including a valve system with outlet(s) radially extending from the lumen and a closed end, as taught by Fenton, in order to prevent the fluid flow back into the outlet and into the catheter. 
As mentioned above, a person skilled in the art would recognize that there are multiple outlets can be provided in the catheter.  Thus, Paganon in view of Fenton comprising: a valve system with outlets radially extending from lumen and a closed end wherein the catheter is configured such that fluid can exit the outlets but not flow back into the outlets and into the catheter.

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Paganon with including a small diaphragm located at the proximal end of the reservoir, as taught by Haarala, in order to allow a needle inserts through the septum for refilling a substance to the reservoir.  
It is noted that Paganon in view of Haarala including a small diaphragm being located at the proximal end (at right end side is near V’ & W’ axis, opposites side with element 3B, near V’ & W’ axis in Fig. 1 in Haarala).
Brierley discloses a cannula/catheter 10 comprising: anchors 18 for holding the cannula/catheter in place during the surgical procedure, col. 4, lines 12-15 and Fig. 9.  Note: the term “cannula” or “catheter” are interchangeable. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Paganon with including anchors located at outside of the cannula/catheter body, as taught by Brierley, in order to be easily inserted and retain the catheter in position during the surgical procedure. 
Regarding claim 13, Paganon in view of Brierley, Fenton and Haarala disclose all claimed subject matter as described in claim 1 above.  Brierfly discloses that wherein the catheter further comprises a decrease in diameter (at distal tip region from 14 to 16 regions) between a proximal end and the distal end, Fig. 1.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Paganon in view of Brierley, Fenton and Haarala with including a decrease in diameter between a proximal end and the distal end, as taught by Brierley, in order to allow for easier insertion into a target region.  
Regarding claims 14-15, Paganon in view of Brierley, Fenton and Haarala disclose all claimed subject matter as described in claim 1 above.  Brierley (or Paganon in view of Brierley, Fenton and Haarala device) discloses the anchors are placed in a pattern, see Figs. 3-4.  It would have been an 
Regarding claim 20, Paganon in view of Brierley, Fenton and Haarala disclose that wherein the anchors are positioned to impede movement of the device.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paganon (US 7,985,207) in view of Brierley (US 6,004,302), Fenton, Jr (US 5,224,938) and Haarala et al. (US 6,192,352) and further in view of Kerzman et al (US 2005/0109648).
Paganon in view of Brierley, Fenton and Haarala disclose all claimed subject matter as described in claim 1 above except for the limitation that a sleeve that envelopes the device.
Kerzman discloses a sleeve 10 that envelops a catheter device for sterilization condition. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Paganon in view of Brierley, Fenton and Haarala with including a sleeve that covers a catheter device (or implantable device), as taught by Kerzman, in order to keep the implantable device in sterile condition. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paganon (US 7,985,207) in view of Brierley (US 6,004,302), Fenton, Jr (US 5,224,938) and Haarala et al. (US 6,192,352) and further in view of House (US 2007/0225649).
Paganon in view of Brierley, Fenton and Haarala disclose all claimed subject matter as described in claim 1 above except for the limitation that a tip protector positioned at a distal end of the catheter.
House discloses a catheter assembly comprising: a catheter 10, a tip protector 77/40 (Fig. 1A) positioned at a distal end of the catheter to main the catheter device in sterile condition. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Paganon in view of Brierley, Fenton and Haarala with including . 

Response to Arguments

1) Applicant’s arguments with respect to claim(s) 1-4, 7-15, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
2) Applicant argues that none of the prior arts disclose a catheter defining a lumen extended there-through for delivering a substance; wherein the catheter comprises anchors for holding the catheter in place, and wherein the catheter includes a valve system with outlets radially extending form the lumen and a closed end; wherein the catheter is configured such that the fluid can exit the outlets but not flow back into the outlets and into the catheter. 
In response, Paganon clearly shows in Fig. 1 & 10 that a catheter 2 defining a lumen extended there-through for delivering a substance (e.g. the catheter is designed either to be connected to the organ or to the vessel into which fluid is to be injected, see col. 4, lines 51-55).  Brierley discloses the catheter comprises anchors 18 for holding the catheter in place, see col. 4, lines 12-15.  Fenton discloses the catheter in Figs. 3A-3B includes a valve system 12 with outlet radially extending form the lumen and a closed end, see Fig. 3B; wherein the catheter is configured such that the fluid can exit the outlet but not flow back into the outlet and into the catheter.  It is noted that a person skilled in the art would recognize that there are more than one outlets being provided in the catheter for increasing delivery rate. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783